 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    CARLOS HERRERA, et al.                         Case No. 1:18-cv-01297-AWI-EPG

12                       Plaintiff,                  ORDER APPROVING STIPULATION TO
                                                     MODIFY SCHEDULING ORDER IN PART
13              v.
14                                                   (ECF NO. 36)
      COUNTY OF FRESNO, et al.,
15                       Defendants.
16
            The parties filed a stipulation on October 31, 2019, to modify the scheduling order. (ECF
17
     No. 36.) The Court has considered the stipulation and approves it in part. To the extent the
18
     stipulation seeks a dispositive motion deadline of August 18, 2020, the stipulation is rejected;
19
     instead, the new dispositive motion filing deadline will be August 4, 2020. The stipulation is
20
     otherwise approved. Further, IT IS ORDERED that the pretrial conference is continued from
21
     October 14, 2020, until November 23, 2020, at 10:30 a.m. before the Honorable District Judge
22
     Anthony W. Ishii. The trial date shall remain January 12, 2021, at 8:30 a.m. in Courtroom 2
23
     before the Honorable District Judge Anthony W. Ishii.
24
            The Scheduling Order deadlines pursuant to the parties’ stipulation and this Order are as
25
     follows:
26
      Event/Deadline                       Existing Date                 New Date
27
      Non-Expert Discovery Deadline        December 20, 2019             February 18, 2020
28
                                                       1
 1   Expert Witness Disclosure       January 31, 2020         March 31, 2020

 2   Rebuttal Witness Disclosure     March 13, 2020           May 12, 2020

 3   Expert Discovery Deadline       April 17, 2020           June 16, 2020

 4   Dispositive Motion Deadline     June 19, 2020            August 4, 2020

 5   Pretrial Conference             October 14, 2020         November 23, 2020

 6   Trial Date                      January 12, 2021         January 12, 2021 (unchanged)
 7
     IT IS SO ORDERED.
 8

 9     Dated:     November 4, 2019                      /s/
10                                              UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                2
